IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00116-CR
 
The State of Texas,
                                                                      Appellant
 v.
 
Thomas Franklin Unger,
                                                                      Appellee
 
 
 

From the County Court at Law
McLennan County, Texas
Trial Court No. 2004-3937-CR1
 

MEMORANDUM  Opinion

 
          For the reasons stated in State v.
Stanley, No. 10-05-00101-CR (Tex. App.—Waco July
27, 2005, no pet. h.) (per curiam), this appeal is dismissed. 
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
(Chief
Justice Gray dissenting)
Appeal dismissed
Opinion delivered and
filed July 27, 2005
Do not publish
[CR25]




 


’s guilt and sentenced him to one year of confinement in a state jail.  Hebert
filed a general notice of appeal.
      To properly invoke the jurisdiction of this Court over an appeal from a negotiated guilty plea,
an appellant must file a notice of appeal which complies with Rule of Appellate Procedure
25.2(b)(3).  White v. State, 61 S.W.3d 424, 429 (Tex. Crim. App. 2001); Tex. R. App. P.
25.2(b)(3).  This rule applies with equal force to “an appeal, made either before or after an
adjudication of guilt, by a defendant placed on deferred adjudication who challenges an issue
relating to his conviction.”  Woods v. State, 68 S.W.3d 667, 669 (Tex. Crim. App. 2002).
      Hebert’s general notice of appeal does not comply with Rule 25.2(b)(3).  Although he filed
a request for permission to appeal, the record does not reflect that the trial court considered or
ruled on this request.  Accordingly, we dismiss his appeal for want of jurisdiction.
 
                                                                               PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed October 30, 2002
Do not publish
[CR25]